 

Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20. Page 1 of 19

4 PbS m/e

IN. THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
DIVISION
(Write the District and Division, if any, of the
court in which the complaint is filed. )

“ELSAA_M SMITH

 

 

Complaint for Violation of Civil
Rights
(Prisoner Complaint)

 

- (Write the full name of each plaintiff who is filing .
this complaint. If the names of all the plaintiffs Case No. LO- AV - | F jo

cannot fit in the space above, please write “see ; . .
to be filled in by the Clerk’
attached” in the space and attach an additional ( filled in by erk's Office)
page with the full list of names.) © . Tury Trial: Wyes O No
| (check one)
-against-

DAVID a EBRERT. WARDEN. | —_
C OLBERT. Assistant WAREN | , RECEIVED |

CLERK, U.S, DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

 

. (Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write’ “see

attached” in the space and attach an additional
page with the full list of names. Do not include’
addresses here.)

 

 

 

NOTICE ©

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
access. to electronic court files. Under this rule, papers filed with the court should nor contain: an
individual’s full social security number or full birth date; the full name of a person known to bea minor; or
a complete financial account number. A filing may include only: the last four digits of a social security
number; the year of an individual’s birth; a minor’s initials; and the last four digits of a financial account

number.

‘Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or
any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed.in forma pauperis. ;

 

 
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 2 of 19

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed. ,

Name Llial, M. a mi ty

All other names by which you have been known:

 

 

ID Number ' 585 35~-Obb

 

Current Institution U.5.? Me Caeny
Address RO. Bex JOOO

 

Pine Kuot CY 42635

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether
the defendant is an individual, a government agency, an organization, or a
corporation. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. For an individual defendant, include the person’s job
or title (if known) and check whether you are bringing this complaint against them in
their individual capacity or official capacity, or both. Attach additional pages if
needed. :

Defendant No. 1 |
Name Dawid as Ebbert
Job or Title Warden
(if known)
Shield Number
Employer
Address

 

 

 

 

M Individual capacity Ol Official capacity

Defendant No. 2

Name | | C olbeat
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 3 of 19

Job or Title I ssi kant Warden
(if known)
Shield Number
Employer
Address

 

 

 

 

m1 Individual capacity Official capacity

Defendant No. 3

Name

Job or Title

(if known)
Shield Number
Employer —
Address

 

 

 

 

 

 

O Individual capacity [1] Official capacity

Defendant No. 4

Name
Job or Title -
(if known)
Shield Number
Employer
Address

 

 

 

 

 

 

C} Individual capacity C) Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 4 of 19

A. Are you bringing suit against (check all that apply):

ra Federal officials (a Bivens claim)
(Oo State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If you
are suing under section 1983, what federal constitutional or statutory right(s) do you
claim is/are being violated by state or local officials?

 

 

 

C, Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights. If you are suing under Bivens, what constitutional right(s) do you
claim is/are being violated by federal officials? .

The. Sound cenit Nonentbonent

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory
or the District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983,
_ explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach
additional pages if needed.

 
     

“puting Cone” rhal he
CEpeehionss. where theie. Policy. ok cuetnen Qlased fh aes

and Ioaskant Thwlet ws ae «

Ul. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply ):

CJ Pretrial detainee
Oo Civilly committed detainee.

C Immigration detainee
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 5 of 19

 

 

 

as he Jakalon of. fede (aus Beth. defendant ee

 

HARE Coleesl oh ids ie able ts R. Nog PeRseNAL acts Vinlabina

 

 

Rialrts pastected by. MMe ( anvshleationd Dye a Sedeonl statute

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 6 of 19

C Convicted and sentenced state prisoner
(4 Convicted and sentenced federal prisoner

O Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of all
relevant events. You may wish to include further details such as the names of other persons
involved in the events giving rise to your claims. Do not cite any cases or statutes. If more
than one claim is asserted, number each claim and write a short and plain statement of each
claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.

 

 

 

B. . If the events giving rise to your claim arose in an institution, describe where and when
they arose.

The incident look glace at U.S? Lewsisbuga

INSIAE Ane Vaguisinss LUNES, upon informa Lian and
belief , ow 0 Dk

C. What date and approximate time did the events giving rise to your claim(s) occur?

   

| Decembeh 2016. ancd ume 4 wots In he Am

 

D. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

 
   

sgh he Ni wake dy eras AQEMACS ee Gast by
Ncickact Weeden Colbert sha ecfused te gaan me:
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 7 of 19

Access Ls personal provents. i Pee ENE leant pauper
Cj

hk. echaiene AVidewte sbtoviccs, 4, cyauats : ne huttal inf

amibion. ele. Like. vsise She Waadens sale Purrore of

Not ag beiew us Lewnl propeals usa eal lig di, Complaint thtnched,

V. Injuries

_ If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

 

 

 

 

 

 

 

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

Tm. 6 EEKiu ae eel et ~ punibive a AMASES ins doe

AMOAINE At KC: Wo 5a . jt Ach te4 wt

Abani, Ads Ne RENASDN at oat lan? TRT- "MAR 1c: Ob

146. SINE, Evidences ty sisdpnnst ASE WERE in my ORo-
| “Lone Spied in time to aashmit ©

 
 

wl

VIL. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be
dismissed if you have not exhausted your administrative remedies.
Case 1:21-cv-00915-YK-EB BABES Fil 1/13/20 Page 8 of 19
AVN T

' Ow \e dere of, UPON mfor ean dion and beliet lO-4- 9 , the alm
aiwhif f Ljah M. Smith, AsRNEd at U.S.¥ Lewisburs Faison
to be lwssed Ubcee Ge a otandand of Nine months, cahich
iN Gack, Jha uss ELENEN amonsths . |

2. Durnin Mad SPAN MWe plans mace Several ale mots te |

btn Leapl documasts and clhee Supporting, evidence | Fram the
plansls {fs PeRsonel property, te eusgport y rebuttal, aud submit to

the PROPER . Chains” ot arsthoarty, iw A Nvorelyy MANNER, AS instauucted
1. do $6 dys SS. Cusels And opecitic ASENCIES. Nowey Mose

lines of at\ewpts, molliple nferactions vaere committed bu teff
ak Lewisburg Yeisen withost nis qual eakion asd contducting
\emetlies wasith eomnclimes A unilatcanlly, Respensels),

» Uno ‘paforina ont and bebef, Debuerm Nevemdea acd December
2014, the Plash(f submitted dhece request {eo ofall pequEShy
Jo actnieve Leapl docunests from bis personel property so that
Plaws Kf Can Commence \. present ENIdENCE \, \he Yederal Medical
C ewten 1 aud al so PREPARE \, COMPOBE A tebutt al foe A getil ON

submitted to Whe United Sirtes Distetet Loa Vhe Casters District
At Catsforasa, wach accel af wohice Mess US. geste Ls
delivered \o de sLanstit shortly, atte his “annél. Tore US.
Courh inductions and specie Agencies ot Ruch wig ARE Attached

AS Exhibit C., and gequest 4o slafl gesponses are attached
rs Exhibit A. | |

* N Seq Ae Panhi{ 9 ef foals {> dbkains Legal docusmentts Hhreaish
: Request \, shaft ° WAS Aenied " Mic ALaint {f oousht ty

—exhrust Admunisteative gemedics. MUL age allached ao Calabit B.
Cpealansk: PRAL1:21-cv-00915-YK-EB Document 9 Filed 11/13/20 Page 9 of 19

| Upon informabion and beliel, Verwossh addvirowat. tas vot Ye
defendant Colbeat, whes Ane Asgishast Warden of U.S?
Lennsbuas ( U.S Ps Abbaevitted fra wited Sines Penitenting 4),
he eld The qlanhff “imabes dent get past ERY, until the
sith month of PROA RATA” and that ose CoLsint Af), property 6
ra A \Lewishwer . . , |
a. Aa xhibik A RESPONSE 3, ects 8 SLi nt chang td di alone if 5
. jlashit vente Ve pero ose conben Wek Loti
Actively open in de 4" claewit, Mens the A ask Cal heo
wee ak Ye nokion Yhet be issues a oie Cis
onder. of Anal , ust Lhe peice | olitl espns on this Lopic
Spot defendant C albert dicate specitic ingct rections \ gecene
pecperls , but when Ve aLawk mek Ahose nequreinents tbe de-
Feudal Calbech, shill donicd Uhe qa gahts to Likyte vie
Valin Vie PLawhitlS {sche AMEND mesh ty AG dayne, A\ve peivileges
ch United Stated cibizens by qnaribit isa) Awd denen Me plant
3. Equal pacterction of Ve laws. \Wheeeas, Nye paws ilt love She nig it
courts, Likignte, submit ARIEVANCES the, ant Aegrne
He qLanstiff of We, Libeaky, , ot propery ion CLEAR viola od of
dhe Constilbionts S oleen amendment, \heee Ve sLawtift 19
gegesting, is Leg qoosertg te Ltigetc but was deticd the
Righ* te bo 50 Ghemminay Com The NEAL gence of dehadast Calect,
by, scot opavidinay the isformation of deadlines and/or Active appeal
CASE nyumDER 4, he proper BSCE \o get Riene ve Aantifs
\ve puaickill CAN obtain Legal documents Lo

4, caaresqend

personel proper, so shat
\; \. ste .
Case 1:21-cv-00915-YK-EB Document 9. Filed 11/13/20 Page 10 of 19

Complanst 0° 3

s A, \ve Viclaionis ohemminta, Sem Me detendanit David J. E bbeat,
Wades of USP Lewisbuas Paisond, mitnicins ne istoninal RESO~
Lukin Respens€é by oh rinse, “property wat Deine, Were!
he ou dvthonitabve fiaurc overseers Ve prison | te mvcid taal
Naatiows, The defoidest Did J. Ebbert, bans the Héle J
\Waeden must Anke precartioing cles 4 pSGRE fhe Cansstibudi oval

nights of olaf/athers, weluding the glak ff
2. You de Warden is ecoponsible foe \ne extine PRISON of openk on
ls Accord and have \ve ability le oreonide \ {iy , oR onder A je
dgermens' call |, onevenit AMS wROS>-Aones OR IN Mis etter the
Vialakions of dhe glans {ls consttolioanl rialht
The deferback could bwe Ensily, lected and Seacked the
prawatills personel property ESPECI lls Alex aSemed dates uch
exl pyidenté NEEM le be submited , anid Pending, peti ONS ARE
nr nppealact cbyyes with gootn Lon. pebutteL. Wifhost Akins)
hu, recut eran sles \. dinectlys Locate . alain ancd Aistubste
Yo Ane Pant {f Reguested Legal Jocumests , The detedmst David
J. Cbbeet 1 onl effonts wis bo Sclemily depersd os Yne wt
ormal, RESeL Ron’ response, event Alen Ve qhiskslt veritied
proof for weeded Leal Jecamerts leas with the Ganktls ov
ievance, helene he detewact David <. Thberls decision.
5 The defedant David 3. Eldbent, Latuee be overnite. faulty KAU
Ladi onss allywed vi dlabions le oteum fs oles mn Abe deAeulent
Cust Words iN \be defendant Daid 0. Chbents Ammishentive Kem~

Edy Response “A REN IELS of Mis matter eeVens US) Lewisburg
has ot RECENES ANY, properly Neon your PREVIOSS instit uk on.”

The defendant Sinles “Leuisbury \nas wot received properly AS if
hes sperkisy on belulve af the desisions of fully nequlal ong

4.
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 11 of 19

CoO emlanst WF

ANA aid ‘wot direct ENSURE ar \ve Aan: CCS Rats WERE
anolected, ag in the defeatet David O. Ebbeel, words in
his Kd minighted We Remed Responct “A REN IED ot dhs nntler™
instead of diveck invelverterst Ve dcferdeant Dovid 3. Choe,
& GINE/prsed A decigion on REM\ELS with wo dieect involvement ;
7. ~TVhe detesbant David 0. Ebbert, ule 1S \ve Wander ot
L.S.P  Leaishues fled do Lx con eneenide Nhe udee ment of
USP Lewicbung aud ophelS the denial of Legal peererty,
le Me ALaisliff Ci setherinay Me yiclabion of the aLantilf's ‘fos.
ateerthh amexdimenst where Uke defedeart David J. Ebbert,
deprived dhe PLanslitt of \is life \ Libely, \ And property
vsithost due process of (ns by nat vditect las” | cesta \
gelaievina, \be qlainhilt 5 property, fe the Seventy, of prast
Neccled (oe We ALawk{ { 5 \ egal property, \ Ae dctedent David
ny Tobeet , shill denied Uc qLaink iff lish M. Smith, vsthin
As (usiodickon \he equal protection ot Ve Lass where
deadlines wWAS Shuwx \, Ve detendant Dwid ©. Chbeel, and
apes anche cage waren, nid Legplits of getitiol case
wombeR was eenverled in ENly chags of adeninistentive Renee
he al deterdasts, :
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 12 of 19
C ompla wr? PC" 5
nl .

CONCLUSION

I “The aLaiwkit{ uso iS. A PRISONER , agniwed At - U.8.? Lewishury
Upon inloemabion and akan oN \O-4-\%, foe inode discipl:
INE PROARAM Minto), Accondhinss \. the Federal Preas of Faisons
Tre Discipline Progspatn apidelineg and Poli wy PAaE
Arie’ ySiK \ ppendix C: “Larmste Rights IN Reponsitil tis clk
LONGER - Rights: iN PARRA LAG six, You Cinumates . have the
Riglat J, unsresleictes and confdeukial access 4, the Courts
by CORRESPONOENCE. | | |

rv. The pLawhtf Aishts, aEN oithin Wwe ohusdards of Boreas of

Prisons policies WERE vislated Vhese viclatios extend Le an

Extecme epee \ Nat only, did both defendants, David avy .
Ulbbert , and [scistast Warden Celbectt, viclited \ve ALansti€ls
Cascteath amesderent by derbyins, the Alawkith gight to equal
pececl: on of Mne Laws Udhere Ci ZENS of \he L\wiked Mes
have the ight to Liki att to ayy courts of dks cout
| bath deferdasts dioneanaded Ne rights ot policy of a But
EAD Nol thes QE EN fo RCINA \ by Not Loeatnsy \ nekeieuiwry \
and alain dhe aLawhilf access to his et : propents, ;
Ae praide dre Dash { te panileae \. | Lik ante.
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 13 of 19

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

uw Yes

oO No

If yes, name the jail, prison, or other correctional facility where -you were confined at
the time of the events eine to your claim(s).

United lates enibentiaan | ewisbues,

 

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

wy Yes

O No
Oo Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

Y  Yes
C) No
O Do not know

If yes, which claim(s)?

 

 

Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

WW Yes

Cc No
Case 1:21-cv-00915-YK-EB Document'9 Filed 11/13/20 Page 14 of 19

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

CO Yes
wu“ No
E. If you did file a grievance:

i Where did you file the grievance?

U. 6° lewiiabues,

 

 

 

2, What did you claim in your grievance?

On Woe date al (2-72-18. T potde. atlemots at
Reteieynig ffi, Leal panpenl, Lemon mu ht
panpenhn. So Loan Likiaate | y

DEEDARE Motions foe eeboktal ie cnuals sul ‘ese

 

3. What was the result, if any?

Amid Sve aemedu RESDONDE Goan Ae \WaeAen,
1 LAS told ie tile A onal Claims 4h p26o-

  
     

paul Coon au jee at Us, > Akaaten.

4, What jes, if any, did you take to appeal that decision? Is the grievance
process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

On the dake of 5-21-14, aller. \ye EXnauact ion
of en Paocedees mi an nNeA.. oo ane

all M4 ae ith atte + alls

 
   

 
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 15 of 19

 

 

 

 

F, If you did not file a grievance:
1, If there are any reasons why you did not file a grievance, state them here:
2. If you did not file a grievance but you did inform officials of your claim, state

who you informed, when and how, and their response, if any:

 

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

Alached, age segacat fatal cual Responses fram

6 \\ N ARAEN ts wT

‘Alas wall al nae Remehies AS Shits |

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.) |

 
 
  

 

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal
court without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United

. States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 16 of 19

If so, state which court dismissed your case, when this occurred, and attach a copy of the
order if possible.

 

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?.

O Yes

WY No

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7
below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

 

 

 

 

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)
2. Court (if federal court, name the district; if state court, name the county and
State) .
3. Docket or index number
4. Name of Judge assigned to your case
5. Approximate date of filing lawsuit
6. Is the case still pending?
CO Yes
a No

 

If no, give the approximate date of disposition.

10.
Case 1:21-cv-00915-YK-EB Document 9: Filed 11/13/20 Page 17 of 19

What was the result of the case? (For example: Was the case dismissed? Was

judgment entered in your favor? Was the case appealed?)

 

 

Have you filed other lawsuits in state or federal court otherwise.relating to the
conditions of your imprisonment?

O

Yes

iW ‘No

If your answer to.C.is yes, describe each lawsuit by answering questions 1 through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

1.

Parties to the previous lawsuit |

Plaintiff(s)-

Defendant(s) : | |

Court (if federal court, name the district; if state court, name the county and

 

State)

 

 

Docket or index number

 

Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

Is the case still pending?

CO Yes
oO No

ll
IX.

Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 18 of 19

If no, give the approximate date of disposition.

 

7, What was the result of the case? (For example: Was the case dismissed? Was
Judgment entered in your favor? Was the case appealed?)

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or,
if specifically so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Naweothe Suh, 2026.
Signature of Plaintiff C Wa MH Sn iho

Printed Name of Plaintiff Y Elijah MO Soa A

Prison Identification #9 $5 OS—Obb , :

Prison Address _Uniked Stakes Peritenti (ARy MiCecaey 8.0. Pox 3600
Pine Kwok KY. 49645

City State ‘Zip Code

 

For Attorneys

Date of signing: ,20_.

Signature of Attorney

 

Printed Name of Attorney
Bar Number
Name of Law Firm

 

 

 

12
Case 1:21-cv-00915-YK-EB Document9 Filed 11/13/20 Page 19 of 19

Address

 

Telephone Number

 

E-mail Address

 

13
